Citation Nr: 0723303	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.   

The Board observes that the veteran was furnished a statement 
of the case in August 2005, on the issue of entitlement to an 
initial disability evaluation in excess of 60 percent for 
coronary artery disease with a history of myocardial 
infarction.  In the cover letter sent with the statement of 
the case, the veteran was advised that in order to perfect 
his appeal to the Board, he must timely file a substantive 
appeal.  As this issue was not thereafter addressed in any 
correspondence from the veteran or his representative, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.  


FINDING OF FACT

Hepatitis C was not present in service and is not 
etiologically related to the veteran's exposure to herbicides 
in service or otherwise etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by a letter mailed in January 
2003, prior to the initial adjudication of the claim in May 
2003.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran has also not been 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for the claimed disability, but the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hepatitis C.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error. Therefore, the Board is satisfied that there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA and private treatment records identified by him.  The 
originating agency afforded the veteran a VA examination in 
December 2003, although no medical opinion on the etiology of 
the veteran's hepatitis C was provided at that time.  The 
Board, however, has determined that obtaining a VA nexus 
opinion is not required in this case because the evidence 
currently of record is sufficient to decide the claim, and 
there is no reasonable possibility that development to obtain 
such an opinion would result in evidence to substantiate the 
claim. 

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A.                    
§ 1116(b)(1) (West 2002).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A.       § 1116(b)(2) (West 2002).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3) (West 2002).

Hepatitis C is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of hepatitis C in humans.  See 38 C.F.R. § 
3.309(e) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran does not contend nor is there any medical 
evidence that shows or suggests that hepatitis C was present 
in service.  Rather, in various statements of record, the 
veteran contends that he contracted hepatitis C from exposure 
to herbicides during his service in the Republic of Vietnam, 
notwithstanding statements from his representative and a 
notation in the December 2003 VA examination report that 
noted that his reported risk factor was exposure to blood in 
Vietnam.  

The veteran served in Vietnam, and therefore, he is presumed 
to have been exposed to herbicides during such service in the 
absence of affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  As noted above, however, hepatitis 
C is not subject to presumptive service connection on the 
basis of herbicide exposure because the Secretary has not 
determined that a positive association exists between 
herbicide exposure and the subsequent development of 
hepatitis C.  

There is also no medical evidence that relates the veteran's 
hepatitis C to his herbicide exposure in service.  In a 
January 2000 VA record, staff endocrinologist Dr. H.G. 
reported that the veteran was concerned that several of his 
disabilities, including hepatitis C, were the result of his 
exposure and contact with Agent Orange.  Dr. H.G. maintained 
that it was unclear whether Agent Orange caused the veteran's 
hepatitis C, but noted that an increased incidence of 
hepatitis C had been described in Vietnam era veterans.  The 
Board notes that Dr. H.G. did not opine that the veteran's 
hepatitis C is related to exposure to herbicide agents in 
service or to any other incident in service.  Dr. H.G.'s 
observation that there is an increased incidence of hepatitis 
C in Vietnam era veterans may be due to any number of 
variables.  As explained to the veteran in the January 2003 
VCAA notice, the medical community recognizes several risk 
factors for hepatitis C infections, but none of the known 
risk factors relate to exposure to herbicide agents.  Thus, 
there is no competent medical evidence of a nexus between the 
veteran's hepatitis C and his military service.  Accordingly, 
service connection for hepatitis C on a direct basis is also 
not warranted. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


